DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENG et al (US 2018/0046279) in view of DING et al (US 2017/0277329) and WANG et al (US 2014/0247244).
Regarding claim 1, WENG discloses a method for driving a touch screen (abstract), the method comprising: applying a touch driving signal to sub-electrodes of first sensing electrodes for each of a plurality of touch driving times that are periodically repeated (Figure 8, 9; paragraph 18-22, 27-29); and applying a pressure driving signal to second sensing electrodes at least some idle times from among idle times between the touch driving times such that the idle times include a first group during which pressure driving signal is applied at predetermined intervals of idle times (Figure 8, 9; 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: periodically applying a first pressure driving signal in units of a plurality of idle times, and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; force sensing sub periods occur between all touch sensing sub periods).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein applying the pressure driving signal to the second sensing electrodes comprises: applying a first pressure driving signal at arbitrary idle times; and when an external pressure is detected by the pressure driving signal, applying a second pressure driving signal for each of all of the idle times until before a subsequent first pressure driving signal is applied (Figure 9; paragraph 18-22, 27-29; each force measurement signal can be seen as applicable to an arbitrary idle time).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of WENG, DING, and WANG further discloses wherein a first capacitance of the first capacitor is changed by a touch input of a user (WENG - paragraph 21; WANG – paragraph 8, 9).

Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  WENG further discloses wherein a second capacitance of the second capacitor is changed by external pressure (paragraph 19-21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624